—Order, Supreme Court, New York County (Elliott Wilk, J.), entered February 26, 1992, which denied defendant’s motion seeking arrears of interest payments and attorneys’ fees, unanimously affirmed, without costs.
Pursuant to the Settlement Agreement, the defendant received semi-annual interest payments, as of July 1, 1991, inasmuch as the marital residence had not sold prior to that date. The court properly interpreted the terms of the January 21, 1991 Settlement Agreement by finding that interest was not due prior to that date. Accordingly, there is no basis for an award of attorneys’ fees to the defendant. Concur — Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.